internal_revenue_service _ appeals_office san jose appeals ms-7100 s market st suite san jose ca department of the treasury employer_identification_number release number release date date october person to contact employee id tek el vil certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s contributions to you are not deductible under sec_170 of the code you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 while you conduct some educational and charitable activities your primary activity is operation of food service establishments a presumptively commercial activity in a manner similar to comparable for-profit establishments you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service p o box irs cincinnati oh legend program c program date septeinber employer id number - contact person id number contact telephone number contact fax number uil program d program e organization f g organization h k restaurant date program m state n p q program restaurant restaurant program s program t u number number number y z j dollar amount board member board member board member w board member dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we determined that you don’t qualify for letter rev catalog number 47630w exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed as a nonprofit unincorporated association your organizing document states that your purpose is to become west m’s first public c charitable_organization that re-innovates charity by helping an area where the unemployment rate is higher than the state and national averages through lessening government burdens by providing financial assistance to volunteers helping local vendors by using their products helping communities with the battle of obesity by serving locally grown ingredients in healthy freshly prepared meals helping others in need by donating to similar charities with known community service programs helping domestic violence victims transition into world-impacting survivors through l and helping end domestic violence by educating the public to the ugly truths about the under-reported crime in the world how to end it and who to contact for help your goals include teaching students and the public that violence is a choice and providing victims with the opportunity to safely transition to survivors through the l you plan to operate several programs the first of which is the l where you will assist victims of domestic violence with transitional tools you will begin this program once enough funds have been raised your second program is the r where you educate students about teen dating and domestic violence and provide resources to those who need help you also have an s where you educate and provide resources to the general_public your previous work in the service industry showed you that people want to be rewarded for spending money so you came up with a concept of rewarding ‘customers’ with tax deductible receipts in areas where they are as a ‘thank you’ for helping the foundation reach its goals of ending domestic already spending the money violence and re-innovating charity through its n your n will be your primary source of funding and consists of the operation of two restaurants p and q you have signed five year lease agreements for each of these locations and they will be farm to table public eateries through these restaurants you will purchase goods from local vendors serve locally grown ingredients and compensate volunteers for the work they perform at the restaurants you state that you will reward customers with tax deductible receipts for spending money on freshly prepared meals your financial projections show that approximately y percent of your revenue will come from the restaurants and approximately z percent of your expenses will be for salaries and wages x percent of your monthly revenue will be donated to other organizations that are dedicated to helping others in need in the future you hope to expand your fundraising activities to include two additional n one in the wedding industry and another in the entertainment industry there are currently four members of your board_of directors the two founders t and u are married and serve as co-presidents they have a combined experience of years in the service and hospitality industries the two remaining board members v and w are also married once the n are open to the public t and u will other fundraising activities you conduct include accepting donations on your website holding a 5k run walk holding raffles for prizes and soliciting donations via mail email and in person letter rev catalog number 47630w dedicate all of their time and efforts to operating the programs v and w will also work full time for you once your finances are able to provide reasonable_compensation for them law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively of one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in revrul_69_177 1969_1_cb_150 the service held that an organization wholly owned by a tax exempt college that manufactures and sells wood products primarily to employ students of the college to enable them to continue their education does not qualify for exemption under sec_501 of the code in revrul_71_581 1971_2_cb_236 the service held that the operation of a separately incorporated thrift shop to raise funds for a group of organizations exempt under sec_501 of the code qualifies for exemption under sec_501 of the code substantially_all of the goods in the thrift shop had been donated and more than half of the work was performed without compensation in revrul_73_127 1973_1_cb_221 the service held that a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training the hard-core unemployed does not qualify for exemption from income_tax in revrul_76_94 1976_1_cb_171 the service held that an exempt organization's operation of a retail grocery store as part of its therapeutic program for emotionally disturbed adolescents almost fully staffed by the letter rev catalog number 47630w adolescents and on a scale no larger than was reasonably necessary for the performance of the organization's exempt functions was not unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 30_tc_1151 the court held that an applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the laws conferring the benefit sought in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court concluded that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church does not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including a the organization's operations were presumptively commercial b the organization competed directly with other restaurants and food stores c the organization used profit-making pricing formulas common in the retail food business d the organization engaged in a substantial amount of advertising e the organization's hours of operation were competitive with other commercial enterprises and f the organization lacked plans to solicit donations application of law your l r and s consist of educating individuals about domestic violence and assisting victims of domestic violence l r and s all serve charitable and educational_purposes and fall under sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations however your n which are your primary activities consist of operating restaurants to raise funds and are not charitable or educational for instance compensating individuals whom you described as volunteers for the work they perform preparing and serving meals is not considered a charitable activity therefore you are not described in sec_1_501_c_3_-1 of the regulations because you are not both organized and operated exclusively for charitable educational or religious purposes as specified in sec_501 of the code you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities specifically the operation of two restaurants is devoted to non-exempt purposes similarly the operation of the restaurants is your primary activity and it is unrelated to and not in furtherance of your other charitable and educational activities letter rev catalog number 47630w you are similar to the organization in revrul_69_177 that operated a business to obtain funds for scholarship purposes to enable individuals to continue their education you are also operating businesses your restaurants in order to raise funds for your scholarship program engaging in a trade_or_business to obtain funds for the l is not an exempt activity merely because the profits will be used for this program you are also similar to the organization in revrul_73_127 like the organization in revrul_73_127 several of your activities such as educating individuals about domestic violence and assisting victims of domestic violencé are charitable and educational however you also have activities the operation of your restaurants that are commercial in nature and do not fulfill a charitable or educational purpose your operation of the restaurants does not fall under sec_501 of the code you are not similar to the organization ruled in revrul_76_94 because the operation of your restaurants is your main function and your planned educational and charitable programs are secondary to your total activities you are similar to the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you plan to operate two restaurants in competition with other for- profit restaurants your restaurants are viewed as commercial your sources of revenues are mainly from restaurant sales and your expenses are mainly for the restaurant operation taken in totality your restaurants are a significant non-exempt commercial activity that is not incidental as held in 326_us_279 a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code the operation of your restaurants a substantial part of your activities is a non-exempt purpose therefore you are not operating exclusively for an exempt_purpose as described in sec_501 code _ according to the findings in nelson v commissioner you have the burden of proving that you satisfy the requirements of the particular exemption statute whether you meet this requirement is a statement of fact the facts indicate that your primary activity is the operation of restaurants that are similar to other for-profit restaurants thus you do not qualify for exemption under sec_501 code applicant's position you state your activities are charitable because it is your goal to help the less fortunate you financially compensate volunteers for their services to help maintain your charitable status while lessening the population’s need for government assistance you also supply resources to those in need you will develop qualified teams to teach students and the public about violence prevention you will also develop age appropriate material for younger children and provide resources to victims service response to applicant's position although several of your activities consist of educating students and the public as well as providing resources to victims which are charitable and educational in nature your main activity consists of operating two restaurants which are in competition with other for-profit restaurants in the area your restaurants are commercial in nature and not described under sec_1_501_c_3_-1 of the regulations additionally compensating individuals whom you describe as volunteers for the work they perform in the restaurants is not a charitable activity letter rev catalog number 47630w applicant’s protest you state that your community development programs fulfill the requirements of sec_1_501_c_3_-1 sec_1_501_c_3_-1 and sec_1_501_c_3_-1 you state that your charitable mission is different than the findings in living faith inc v commissioner because your operations are to primarily help the disadvantaged and educate the public you cannot compete with commercial restaurants due to the fact that _ your hours of operation are based upon volunteer schedules you must use a type of profit making pricing formula similar to those in the retail food business to ensure that expenses are covered and disadvantaged employees have a paycheck additionally your advertising is solely for fundraising purposes to solicit donations and you solicit for donations at your fundraising locations resource centers your fundraising locations resource centers p and q provide the public with opportunities to donate to charities and provide resources regarding how to recognize the signs of dating abuse and family violence and who to contact for help at your n p and q you have monitors that show powerpoint presentations that solicit donations and provide electronic resources and foundation information you also have televisions that display local national and global resources and information about resources for help is located in the public restrooms there is also free wifi and i-pad use as well as free cell phone charging your n p and q also provide the recipients of l with employment disadvantaged volunteers are employed at p and q and your sponsors are advertised on the back of their uniforms you submitted a menu for q which shows a variety of breakfast and lunch items and lists the hours for q as monday-friday from 7a m -8p m and saturday 8a m -4p m you added several new activities b youcollect gently used and new clothing and basic necessities at your fundraising locations resource centers for those in need at local domestic violence and homeless shelters c you teach youth the aspects of growing producing and maintaining sustainable food systems and participants can explore career possibilities in various aspects of food preparation eligible participants can also become employees at your fundraising locations resource centers the produce grown under this program is provided to the public for donations for meals at your fundraising locations resource d at your fundraising locations resource centers you provide healthy food produced by local farmers and c to individuals who want a home-cooked meal in a restaurant type environment f this program is currently under development and will be a week summer camp program for at risk children of family violence sexual abuse and neglect it will be funded from donations and from your fundraising locations resource centers e e e e centers letter rev catalog number 47630w service response to applicant’s protest several of your programs such as b f l r and s are charitable and educational and meet the requirements of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations c has an educational component but also benefits p and q by providing produce that is used for meals additionally there is education provided at p and q through the televisions monitors and signs but it is insubstantial compared to the operation of the restaurants you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because you are not operated exclusively of one or more exempt purposes you do not primarily engage in activities which accomplish one or more exempt purposes specified in sec_501 of the code your main activity the operation of your n p and q is commercial in nature and is not in furtherance of an exempt_purpose you are open daily during daytime hours and the restaurant space can be reserved for meetings on sundays your hours of operation are competitive with other commercial enterprises and you therefore compete directly with other restaurants the menu submitted for q is a typical menu with a listing of the food you serve with the corresponding price meals range from j dollars with additional charges for side items and additions aside from the listing and pricing of meals the menu states that you are a fundraising location for the g and that of the net_proceeds are donated to l for survivors of family and violence operating restaurants to raise funds is not a charitable activity the educational and charitable activities your organization conducts make up an insubstantial part of your overall activities your primary activity is the daily operation of the restaurants engaging in a trade_or_business to obtain funds for your other educational and charitable activities is not an exempt activity merely because the profits will be used for those programs additionally compensating individuals whom you described as volunteers for the work they perform preparing and serving meals is not considered a charitable activity your activities are commercial in nature and not described under sec_1_501_c_3_-1 of the regulations applicant’s second protest you state that as of k the only programs that you will be conducting are those mentioned in your protest letter all others were vetoed by your governing board you will h a fundraising and resource center you will also have the l which now consists of allowing children of family violence sexual assault and neglect the opportunity to attend f for free the children will then be eligible to apply for college grants from you in their senior year of high school that will be renewable based on grades and continued education for adults you will be offering much needed employment to survivors of family violence you will not be branching out into the wedding or entertainment industries for monetary donations because you were unable to acquire the historic location you explain that the first stages of seeking help from family violence are the most dangerous when you put take out menus from h into the hands of the public m’ sec_24 hour crisis hotline number is printed on them so when a victim is ready he she can seek the help needed you reinvent charity and combine providing on the job training to the disadvantaged with the desire to help end violence in your community you offer reasonably priced meals prepared by survivors of abuse you compare yourself to e whose activities include thrift shops and argue that the only difference between you is donated food being prepared and served by the disadvantaged compared to donated used items refurbished letter rev catalog number 47630w and sold by the disadvantaged in order to fundraise and support each charity you state both charities compete with non-charitable commercial businesses to help raise financial support for both charities each have set hours of operation and set individual itemized donation pricing that helps provide a hand-up in the form of financial resources to the disadvantaged earning their living and improving their qualities of life instead of being forced to beg for a hand-out and depend on government welfare for their livelihoods you state that you mimic e’s charitable mission of providing employment to the disadvantaged you indicate that you both provide the disadvantaged with opportunities for employment and extended education that improves the quality of life and you both collect new and gently used items you are educational because you provide information about family violence and dating abuse to the public you are different from e because you have your charitable program b which gives to those in need who do not have the money to replace the necessities left behind or for food you are also different because you provide the public with information and technology and you offer healthy meals prepared by survivors of family violence who desire to better their community by breaking the cycle of abuse the money from meals purchased provides support for c a charitable program for underserved public schools that promotes extended education and offers dating violence resources to students proceeds are also used to help a lunch ministry for disadvantaged children service response to applicant’s second protest you compared yourself to e a thrift shop however you are not like the organization in revrul_71_581 that operates a thrift shop unlike the organization in revrul_71_581 your activities at p and q are conducted by compensated individuals not volunteers in fact approximately z of your revenue will go toward salaries and wages additionally all though you mention donated food in your protest you previously stated that p and q would be farm to table public eateries and you would purchase goods from local vendors for the restaurants therefore unlike the organization in revrul_71_581 you are not selling donated items you are purchasing items from local vendors for the meals that you sell to the public you are also like the organization in living faith inc v commissioner your restaurants p and q serve a substantial nonexempt purpose although you do use the restaurants to provide some educational and charitable items to the public the main activity of the restaurants is providing food to the public for a fee p and q are open daily and are in direct competition with other restaurants although you state you will provide a meal for free if someone cannot afford it your normal prices or suggested donations for the food items are in line with other retail food businesses your sources of revenues are mainly from restaurant sales and your expenses are mainly for the restaurant operations your activities are commercial in nature and not described under sec_1_501_c_3_-1 of the regulations based on the facts and circumstances presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code your restaurant activities are indistinguishable from similar activities of an ordinary commercial enterprise accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code conclusion letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47630w
